Order entered March 28, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00023-CR

                                MICHAEL KELLEY, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-61149-M

                                             ORDER
       The Court REINSTATES the appeal.

       On March 4, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We also noted that the clerk’s record does not contain a

copy of the trial court’s certification of appellant’s right to appeal. We have received the

reporter’s record, but have not yet received the certification of appellant’s right to appeal.

Accordingly, we VACATE the March 4, 2013 order to the extent it requires findings.

       We ORDER the trial court to file, within FIFTEEN DAYS of the date of this order, a

certification of appellant’s right to appeal that accurately reflects the trial court proceedings. See

TEX. R. APP. P. 25.2(d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).

       Appellant’s brief is due within THIRTY DAYS of the date of this order.
           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court, and to counsel for all

parties.




                                                    /s/    DAVID EVANS
                                                           JUSTICE